Opinion issued May 22, 2003









In The
Court of Appeals
For The
First District of Texas




NO. 01-01-00501-CV




PATRICIA A. TRICE, Appellant

V.

COLONY BUILDER’S, INC., Appellee




On Appeal from the County Civil Court at Law No. 1
Harris County, Texas
Trial Court Cause No. 708,372




MEMORANDUM OPINION ON REHEARINGWe deny appellant Patricia Trice’s motion for rehearing.  We briefly respond
to Trice’s issue one on rehearing in which she contends that we should have allowed
her to file an amended appellant’s brief.
          On October 31, 2001, December 21, 2001, and February 5, 2002, Trice filed
motions for extension of time to file her appellant’s brief.  On February 21, 2002, we
granted Trice a final extension until March 26, 2002, with the notation that the Court
would grant no further extensions and that her failure to file her appellant’s brief by
that date might result in the Court dismissing her appeal.  Trice filed her brief on
March 26, 2002, which was 39 pages long and contained 8 points of error.  On March
28, 2002, she filed a motion to file an amended appellant’s brief.  The amended brief
was 45 pages long and contained 10 points of error.  On April 15, 2002, we denied
Trice’s motion to file an amended brief based on our February 21, 2002 order which
required Trice to file her appellant’s brief by March 26, 2002.
          In light of these facts, we do not agree with Trice that Texas Rule of Appellate
Procedure 44.3 required us to consider her amended appellant’s brief.
 
PER CURIAM
Panel consists of Chief Justice Radack and Justices Nuchia and Jennings.